                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

 RONALD JOSEPH JONES JR.,

                        Plaintiff,                    MEMORANDUM DECISION &
                                                      DISMISSAL ORDER
 v.

 JUDGE GRAVES-ROBERTSON,                              Case No. 2:19-CV-361 JNP

                        Defendant.                    District Judge Jill N. Parrish




       Plaintiff, Ronald Joseph Jones Jr., filed this pro se civil-rights action, see 42 U.S.C.S. §

1983 (2019), proceeding in forma pauperis. See 28 id. § 1915. The Amended Complaint, (ECF

No. 13), is now before the Court for screening. See id. § 1915(e). Plaintiff names as defendant

Judge Graves-Robertson. His claims are based on alleged false arrest, resulting from Defendant's

issuance of a warrant. He requests money damages.

                                     SCREENING ANALYSIS

                                      A. Standard of Review

       Claims in a complaint filed in forma pauperis are dismissed if they are frivolous,

malicious, fail to state a claim upon which relief may be granted, or seek monetary relief against

an immune defendant. See id. § 1915(e)(2)(B). "Dismissal of a pro se complaint for failure to

state a claim is proper only where it is obvious that the plaintiff cannot prevail on the facts he has

alleged and it would be futile to give him an opportunity to amend." Perkins v. Kan. Dep't of

Corr., 165 F.3d 803, 806 (10th Cir. 1999). When reviewing a complaint's sufficiency, the Court
"presumes all of plaintiff's factual allegations are true and construes them in the light most

favorable to the plaintiff." Hall v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991).

       Because Plaintiff proceeds pro se the Court construes the pleadings "liberally" and holds

them "to a less stringent standard than formal pleadings drafted by lawyers." Id. at 1110.

However, "[t]he broad reading of the plaintiff’s complaint does not relieve [Plaintiff] of the

burden of alleging sufficient facts on which a recognized legal claim could be based." Id.

                                      B. Judicial Immunity

       The Amended Complaint alleges unconstitutional false arrest against the judge issuing

the arrest warrant. It is well settled that judges "are absolutely immune from suit unless they act

in 'clear absence of all jurisdiction,' meaning that even erroneous or malicious acts are not proper

bases for § 1983 claims." Segler v. Felfam Ltd. P'ship, 324 F. App'x 742, 743 (10th Cir. 2009)

(unpublished) (quoting Stump v. Sparkman, 435 U.S. 349, 356-57 (1978)). In this case, the judge

was acting in her judicial capacity, so her actions are entitled to absolute immunity. See Doran v.

Sanchez, 289 F. App'x 332, 332 (10th Cir. 2008) (unpublished).

                              MOTION TO APPOINT COUNSEL

       The Court now addresses Plaintiff's motion for the Court to ask pro bono counsel to

represent Plaintiff. Plaintiff has no constitutional right to counsel. See Carper v. Deland, 54 F.3d

613, 616 (10th Cir. 1995); Bee v. Utah State Prison, 823 F.2d 397, 399 (10th Cir. 1987).

However, the Court may in its discretion appoint counsel for indigent plaintiffs. See 28 U.S.C.S.

§ 1915(e)(1) (2019); Carper, 54 F.3d at 617; Williams v. Meese, 926 F.2d 994, 996 (10th Cir.

1991). Plaintiff has the burden of convincing the Court that Plaintiff’s claim has enough merit to

warrant appointment of counsel. McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985).



                                                                                                      2
        In deciding whether to ask counsel to represent Plaintiff free of charge, this Court

considers a variety of factors, like “'the merits of the litigant's claims, the nature of the factual

issues raised in the claims, the litigant's ability to present his claims, and the complexity of the

legal issues raised by the claims.'" Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)

(quoting Williams, 926 F.2d at 996); accord McCarthy, 753 F.2d at 838-39. Considering the

above factors, the Court concludes here that Plaintiff's claims are not colorable, the issues are not

complex, and Plaintiff is not too incapacitated or unable to adequately function in pursuing this

matter. Thus, the Court denies Plaintiff's motion for appointed counsel.

                                               ORDER

        IT IS ORDERED that:

        (1) the Amended Complaint is DISMISSED with prejudice, under 28 U.S.C.S. §

1915(e)(2)(B) (2019), for failure to state a claim on which relief may be granted. Neither liberal

interpretation nor opportunity to amend would lead to a different result.

        (2) Plaintiff's motion for appointed counsel is DENIED. (ECF No. 11.)

        (3) Plaintiff's motion for default judgment is DENIED. (ECF No. 17.) In its earlier

Order, the Court stated, "Plaintiff shall not try to serve Amended Complaint on Defendants;

instead the Court will perform its screening function and determine itself whether the amended

complaint warrants service." (ECF No. 7, at 5.)

                DATED February 5, 2020.

                                                BY THE COURT:



                                                JILL N. PARRISH
                                                United States District Judge


                                                                                                        3
